Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “210” has been used to designate both the display panel and the front frame (paragraph [0052]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: numeral reference 200 has been used to designate both the display panel and the display device in paragraph [0052]. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 19, the display device is required to comprise a display panel and a front frame; however, the disclosure provides support for "a front frame (210) of the display device (200)" in paragraph [0037] and that "the display panel includes a front frame 210" in paragraph [0052]. It is unclear how the claimed device (200) comprises a display panel and a front frame since the disclosure does not support the claimed limitations. For purpose of examination, it is assumed the display device comprises a display panel including a front frame; however, the disclosure should be corrected to reflect this. Clarification and appropriate correction are required. Claim 20 depends from Claim 19 and therefore is also rejected under this section.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5 - 12 and 14 - 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lauchner, US 6,709,212.
capable of moving to generate a force on the elastic arm (206), allowing the elastic arm (206) to deform elastically (to be ensconced within the slot 212A of the rod 202), and changing an opening and closing angle between the elastic arm (206) and the connecting rod (202).
Regarding Claim 2, Lauchner discloses the connecting structure according to claim 1, wherein, an end of the guiding groove (212B) adjacent to the base (210) defines a clamping groove (an end section of the guiding groove), the clamping component (312) is clamped in the clamping groove when the clamping component (312) moves to the clamping groove (along the guiding groove), allowing the position of the clamping ring (214) to remain unchanged (cannot be rotated about the axial direction of the rod 202).

Regarding Claim 6, Lauchner discloses the connecting structure according to claim 1, wherein, the guiding groove (212A, 212B) has a T shaped cross section (from a side of the rod 202 that is parallel to the direction of the component 312 wherein the combination of the grooves 212A and 212B forms the T shape).
Regarding Claim 7, Lauchner discloses the connecting structure according to claim 1, wherein, the connecting rod (202) is perpendicularly connected to the base (210).
Regarding Claim 8, Lauchner discloses the connecting structure according to claim 1, wherein, the connecting rod (202) is integrated with the base (figure 9).
Regarding Claim 9, Lauchner discloses the connecting structure according to claim 1, wherein, a quantity of the elastic arm (206) is one or more than one.
Regarding Claim 10, Lauchner discloses the connecting structure according to claim 9, wherein, the quantity of the elastic arm (206) is two (figure 9).
Regarding Claim 11, Lauchner discloses the connecting structure according to claim 10, wherein, the two elastic arms (206) are symmetrically connected with the connecting rod (202).
Regarding Claim 12, Lauchner discloses the connecting structure according to claim 1, wherein, the elastic arm (206) defines an anti-skid layer (that is not frictionless).

Regarding Claim 15, Lauchner discloses the connecting structure according to claim 14, wherein, if the guiding groove is the through type guiding groove (along the axial direction of the rod 202), the clamping component (312) runs through the guiding groove (212B).
Regarding Claim 16, Lauchner discloses the connecting structure according to claim 1, wherein, if the clamping ring (214) moves towards the base (210) along the guiding groove (212B), the opening and closing angle between the elastic arm (206) and the connecting rod (202) gradually decreases.
Regarding Claim 17, Lauchner discloses the connecting structure according to claim 1, wherein, if the clamping ring (214) moves away from the base (210) along the guiding groove (212B), the opening and closing angle between the elastic arm (206) and the connecting rod (202) gradually increases.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lauchner, US 6,709,212.
wherein, the anti-skid layer is an anti-skid mat made of rubber. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to consider rubber as the material substitution for the arm to increase friction, since it has been held to be within the general skill of a worker in the art to select a known (commercially available) material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 18 is allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a connecting structure comprising an elastic component (150), fixedly connects to the side surface of the base (110) facing the elastic arm (130) in combination with the other structural elements of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for similar art cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737. The examiner can normally be reached Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



	/R.D./           Examiner, Art Unit 3677                                                                                                                                                                                             

/Robert Sandy/           Primary Examiner, Art Unit 3677